FILED
                             NOT FOR PUBLICATION                            JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAIDEE JOY,                                      No. 08-75009

               Petitioner - Appellant,           Tax Ct. No. 878-07L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Haidee Joy appeals pro se from the Tax Court’s decision after a trial

upholding the IRS Office of Appeals’ determination sustaining a tax lien for her

unpaid federal income taxes for years 1992, 1993, and 1995. She also appeals

from the Tax Court’s decision dismissing for lack of jurisdiction her challenges

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
concerning years 1987 through 1990, and concerning the proposed levy action for

years 1992, 1993, and 1995. We have jurisdiction under 26 U.S.C. § 7482(a)(1).

We review de novo the Tax Court’s legal conclusions and for clear error its factual

findings. Charlotte’s Office Boutique, Inc. v. Comm’r, 425 F.3d 1203, 1211 (9th

Cir. 2005). We affirm.

      The Tax Court properly granted the Commissioner of Internal Revenue’s

motion to dismiss for lack of jurisdiction as to Joy’s challenges concerning years

1987 through 1990, because there was no notice of determination for these years.

See 26 U.S.C. §§ 6320(c), 6330(d)(1); T.C. R. 330(b). The Tax Court also

properly granted the Commissioner’s motion to dismiss for lack of jurisdiction as

to Joy’s challenges to the proposed levy action for years 1992, 1993, and 1995,

because the Office of Appeals’ decision addressing the equivalent hearing was not

appealable. See Treas. Reg. § 301.6330-1(i)(2) Q&A I6.

      Contrary to Joy’s contention, the statute of limitations did not bar collection

of the unpaid tax liabilities for years 1992, 1993, and 1995, because Joy agreed to

extend the statute of limitations in conjunction with the execution of an installment

agreement. See 26 U.S.C. § 6502(a)(2)(A). Further, the Tax Court did not clearly

err by finding that the tax liabilities were individual income tax liabilities rather

than employer tax liabilities, as reflected in the Form 900 Waiver that Joy signed,


                                            2                                     08-75009
and Joy failed to present any contrary evidence.

      We do not consider issues that Joy failed to raise in the collection due

process hearing. See Treas. Reg. § 301.6330-1(f)(2) Q&A F3.

      AFFIRMED.




                                          3                                      08-75009